Appeal by defendant from a judgment of the Supreme Court, Richmond County, rendered August 5, 1969, convicting him of the felonies of selling a dangerous drug in the second degree and possessing a dangerous drug in the second degree, upon a jury verdict, and imposing sentence. Judgment reversed, on the law, and new trial ordered. In our opinion, under the circumstances of this case, the trial court’s refusal to permit defendant to change retained counsel deprived him of his constitutional right to be represented by counsel of his own choosing (People v. McLaughlin, 291 N. Y. 480, 482; People v. Walker, 29 A D 2d 973; People v. Di Salvo, 19 A D 2d 747; People v. Douglas, 19 A D 2d 455; People v. Page, 17 A D 2d 782). Christ, P. J., Munder, Martuscello, Latham and Kleinfeld, JJ., concur.